Title: To James Madison from James Monroe, 23 April 1815
From: Monroe, James
To: Madison, James


                    
                        
                            
                                Dear Sir
                            
                            Washington april 23. 1815.
                        
                        The affair with onis will require much delicacy in the managment of it. Our relations with spain, in detail especially, are perhaps less understood than with France or England, owing to the crisis never having obtaind the

same height with her, and they being in consequence of much less importance. Her conduct has been equally unprincipled towards the UStates, and in many respects very injurious. Her govt. has done bad acts itself, and been the instrument if [sic] others in the hands of both the other powers. The sensibility to her misfortunes, and contempt of her govt., with the more important pressure from other powers, are I presume the causes, why she has escaped the punishment she merited from the ustates and which it was easy for them to inflict. The issue which mr Cevallos, thro his friend mr onis now makes up with the US., is truly characteristic of the spanish govt. It is equally a proof of its false pride, & acknowledged weakness. It shows its ill will, or rather hostility, without the boldness or courage to sustain it. I will draw a reply & send it, for your correction, in a day or two.
                        I am sensible of your kindness in the case of my brother. On my own part I could never have promoted his object for the reasons to which you advert, but if on the representation of others, you think him deserving of the trust, he would take it unkind, and I should feel that I was perhaps out of my line, should I endeavour to prevent his obtaining it. In point of mind, of education and competency for the office, I have no doubt. I had my fears for him, on another account, which is alluded to by mr Nelson. The information which has reached me, for a considerable time past, corresponds on that point with the communication of mr Nelson. It is proper however to state that many applications for this office have been made since my return. I enclose three of them, all from respectable characters our friends. A fourth was made to day by Dr Blake in favor of a captn Cutler of the army, & major Selden is a fifth. To the two last I intimated the application of Judge Nelson, and your favorable disposition to the party, tho’ not in a manner to pledge you as to the result. I have thought it proper to state this that you might have the whole subject before you.
                        Com: Porter thro’ com: Rodgers asked the appointment of the consulship at Tunis, for Thos. D. anderson district attorney miss. Territory, wh. I promised to communicate to you. Enclosed is his memo. With affecte regard
                        
                            
                                Jas Monroe
                            
                        
                    
                    
                        These naval gentlemen have come here with the best disposition towards the government, which it will be useful to cultivate.
                        Mr Dallas communicated to me lately a wish of mr Rush’s brother to be appointed to Malta. The truth is, that in conversation with the Secry of the navy sometime before, on the situation & claims of Com: Lewis, I had promisd to make his wish to obtain that place known to you, & not apprehending any competitor, encouraged the hope of success. Should application however have been made to you, & you have countenanc’d it, this will not interfere with it.
                    
                 